EXHIBIT 10.1

ENTRAVISION COMMUNICATIONS CORPORATION

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

[Name]

[Address]

Dear                     :

You have been granted an award of Restricted Stock Units (an “Award”) under the
Entravision Communications Corporation (the “Company”) 2004 Equity Incentive
Plan (the “Plan”) with the following terms and conditions:

 

Grant Date:                  , 20    

Number of Restricted

Stock Units:

                      (                ) Units

Vesting Schedule:

     All of your Restricted Stock Units will vest on             , 20    
provided you are a member of the Board of Directors on such date. If your
service on the Board of Directors terminates as a result of death or Disability
prior to the vesting date, your Restricted Stock Units will become fully vested
on the date of such termination. If you are a member of the Board of Directors
at the time of a Change of Control, your Restricted Stock Units will vest as
determined by the Compensation Committee of the Board of Directors of the
Company or otherwise as provided by Section 16(d) of the Plan.      Upon any
other termination of your service on the Board of Directors prior to the vesting
date, you will forfeit the Restricted Stock Units.

Issuance of Shares:

     As soon as practicable after your service on the Board of Directors
terminates, the Company will issue in your name a number of Shares equal to the
number of Restricted Stock Units that have vested.

Transferability of

Restricted Shares:

     By accepting this Award, you agree not to sell any Shares acquired under
this Award at a time when applicable laws, Company policies (including without
limitation, the Company’s Insider Trading Policy) or an agreement between the
Company and its underwriters prohibit a sale. Rights as Shareholder:      You
will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the Restricted Share Units unless and until Shares are issued
therefor upon vesting of the units. Transferability of Award:      You may not
transfer or assign this Award for any reason, other than under your will or as
required by intestate laws. Any attempted transfer or assignment will be null
and void.



--------------------------------------------------------------------------------

Tax Withholding:      To the extent that the payment of the Restricted Stock
Units results in income to you for Federal, state or local income tax purposes,
the Company will withhold that number of Shares otherwise deliverable to you
having an aggregate Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that the Company must withhold. The
value of any fractional Share remaining shall be paid in cash. Miscellaneous:
     The existence of this Award shall not affect in any way the right or power
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or prior preference stock senior to or
affecting the common stock or the rights thereof, or dissolution or liquidation
of the Company, or any sale or transfer of all or any part of the Company’s
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.      This Award shall be interpreted by the
Committee and any interpretation by the Committee of the terms of this Award or
the Plan and any determination made by the Committee pursuant to this Award
shall be final, binding and conclusive.

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

ENTRAVISION COMMUNICATIONS CORPORATION

DISTRIBUTION ELECTION FORM – 20     DIRECTOR RSUs

Directions: Under the terms of your 20     Non-Employee Director Restricted
Stock Unit Award (the “20     RSU Award”), the shares issuable under the 20    
RSU Award are to be distributed to you when you cease being an Entravision
director. Please complete this form if you would like all or any portion of the
shares issuable under your 20     RSU Award distributed to you on the date such
RSUs vest. This election will not cause the delay in distribution of any shares
that would otherwise be distributed to you during 20__.

When making this election, please keep in mind your stock ownership requirements
under Entravision’s Director Stock Ownership Guidelines.

If you elect to receive some or all of the shares in 20__, the fair market value
of the shares on the date they are distributed to you will be reported as
taxable compensation on your 20     Form 1099.

Distribution Election: Please distribute         % of the shares issuable under
my 20     RSU Award to me when such RSUs vest on             , 20     (or as
soon as practicable thereafter).

 

Print Name      Signature

 

    

 

Dated:                     

PLEASE RETURN THIS COMPLETED FORM TO

ENTRAVISION’S LEGAL DEPARTMENT

NO LATER THAN             , 20    